      Case 7:19-cv-06840-KMK-LMS Document 26 Filed 08/U//:.::'.U !-'age                      .L   m   .L
      Case 7:19-cv-06840-KMK-LMS Document 27 Filed 08/10/20 Page 1 of 1

FP        FLEISCHNER POTASH LLP

August 07, 2020

Electronic Filing Via ECF

Hon. Kenneth M. Karas
United States District Judge
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601

Re:    Canopius US Insurance, Inc. v. Five Brothers Realty Holding Corp., et al.
       7: 19-cv-06840-KMK-LMS
       Our File No.: 446-21825L

Honorable Sir.

We represent plaintiff in the above matter, but we write on behalf of both plaintiff and defendant.

During a telephone status conference on July 29, 2020 with Magistrate Lisa Margaret Smith, the
parties advised Magistrate Smith that we have agreed to participate in the Court's mediation
program. Magistrate Smith indicated that, in light of this development, she would email Your
Honor and recommend that discovery be stayed pending the mediation. Magistrate Smith also
stated that the parties should write to Your Honor to request such a stay, which we hereby
respectfully request

The Court's current extension of discovery deadlines was granted by Order entered on July 13,
2020. Those deadlines indude completion of fact discovery by August 27, 2020; completion of
deposition(s) of plaintiffs expert(s) by September 30, 2020; and completion of deposition(s) of
defendant's expert(s) by October 20, 2020. We respectfully request that discovery be stayed
and pending the outcome of the mediation, the parties request leave to file a revised Scheduling
Order.

The parties thank the Court for its courtesy and attention to this matter.

Respectfully,

FLEISCHNER POTASH LLP                              Granted. The case is stayed for 60 days. The
                                                   Parties are to submit a revised case management
                                                   plan in 60 days.

                                                   So Ordered.



WMB/ttb                                          ~L
                                                  8/10/20
cc:     Samantha M. Oliveira, Esq.
        Hon. Lisa Margaret Smith, Justice
        (VIA ECF)


        303 OLO TARRYTOWN ROAO, WHITE PLAIN~, NY 10603        I   646 .520 . 4200   I   WWW.F?. LAW
